Citation Nr: 1031400	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-22 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from June 1966 to June 1969 and 
from May 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for PTSD encompass 
claims for service connection for all psychiatric disabilities.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the 
Board has restated the claim above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  He contends that 
he has PTSD which was caused by his active service.

The Veteran has been diagnosed with PTSD, bipolar disorder, and 
major depressive disorder.  The Veteran contends that his PTSD 
was caused by active service.  His service treatment records 
reveal that in his May 1978 separation examination he reported 
experiencing depression and excessive worry.  

To date, the Veteran has not been provided a VA examination.  VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran is currently diagnosed with a psychiatric 
disorder, has presented argument that it is associated with his 
active service, and there is an indication his symptoms may have 
begun during active service.  As such, the Veteran must be 
afforded a VA examination.  

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.  Arrange for the Veteran to undergo a 
psychiatric examination to determine the 
nature, extent, onset, and severity of any 
psychiatric disorders found to be present.  
The claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in the 
examination report that the claims folder and 
the remand have been reviewed.   
 
All indicated tests and studies should be 
performed.  The examiner should address the 
Veteran's description of the onset of his 
symptoms and should opine as to whether it is 
at least as likely as not that any 
psychiatric disorder found is related to or 
had its onset during service.   
 
If the examiner finds that the Veteran has 
PTSD, he/she should specifically state which 
stressor(s) were found sufficient to support 
this diagnosis.  The examiner should set 
forth the complete rationale for all opinions 
expressed and conclusions reached. 
 
4.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record (and keeping 
in mind the dictates of the Veterans Claims 
Assistance Act of 2000), the AMC should 
review this claim.  If the decision remains 
adverse, the Veteran and his representative 
must be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in response 
thereto before the claims file is returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


